Citation Nr: 0915975	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
disability compensation in the amount of $1,970.66, to 
include the propriety of the creation of the debt

(The appeal pertaining to the issues of whether new and 
material evidence has been received to reopen the claim of 
service connection for posttraumatic stress disorder and 
increased ratings for the service-connected sinusitis with 
allergic rhinitis, bronchitis, and degenerative disc disease 
of the lumbar spine are the subject of a separate decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 
and March 1978 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the RO in Philadelphia, Pennsylvania.  

In an April 2009 Brief, the Veteran's representative 
presented arguments regarding the cessation of compensation 
payments due to an outstanding fugitive warrant.  In March 
2008, the Veteran was notified that his payments would cease 
based on fugitive warrant information.  

In the same month, the Veteran noted his disagreement and a 
Statement of the Case (SOC) was issued in December 2008.  
Since the current status of this matter is not clear, it is 
referred to the RO for any indicated action.  

This appeal is being remanded to the appropriate agency of 
original jurisdiction for appropriate development.  VA will 
notify the Veteran if further action is required on his part.  


REMAND

The Veteran apparently was incarcerated at a Commonwealth of 
Virginia correctional facility on April 28, 2005.  In August 
2005, the Veteran's spouse had notified VA that her husband 
was unable to report for a VA examination due to 
incarceration.  

In January 2007, the RO notified the Veteran that his 
compensation payments were being reduced retroactively based 
on the recent receipt of information showing that he was 
incarcerated.  This reduction was made effective beginning on 
September 23, 2006 and resulted in an overpayment of 
compensation in the amount of $1,970.66.  

The record here shows that the Veteran's jury trial was held 
on July 24, 2006.  This document also reflects that the final 
disposition was not until September 12, 2006.  

In a Brief, the Veteran's representative has questioned the 
propriety of the creation of the debt.  The representative 
asserts that September 12, 2006 should be the earliest date 
on which the reduction of the Veteran's benefits should be 
calculated based on his being incarcerated for a felony 
conviction.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should request any additional 
information from the State of Virginia 
needed to ascertain when the Veteran was 
first incarcerated based on a conviction 
for commission of a felony.  

2.  Then, the RO should provide the 
Veteran with documentation explaining its 
method of calculating the amount of the 
overpayment in light of the concerns 
raised on appeal.  He should be given an 
opportunity to respond thereto.  

3.  Following completion of any other 
indicated development, the RO should 
review the claim to include the propriety 
of the creation of the overpayment based 
on all the evidence of record.  If any 
action taken in connection with this 
adjudication is adverse to the Veteran, 
then he and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) that is fully 
responsive to issues presented on appeal 
and should be given an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


